Citation Nr: 1106416	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-23 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected anterior knee pain syndrome of the left knee.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to December 
2007.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the RO.  

As the claim for an increased rating involves a request for a 
higher rating following the grant of service connection, the 
Board has characterized this claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Veteran is service connected for anterior bilateral knee pain 
syndrome of the left knee, currently rated at a noncompensable 
(no percent) level, effective on December 8, 2008, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5299 to 5260.  

The Veteran was afforded a VA examination in August 2008, when 
she was diagnosed with anterior bilateral knee pain syndrome and 
left knee more symptomatic.  She described having flare ups when 
she was on her legs for long periods of time manifested by aching 
in the front of the knees.  This happened once a week, but hurts 
all the time.  

The Veteran complained that her knees hurt more she had a flare 
up.  Her spouse, who was present at the examination, noted that 
the Veteran limped severely after she performed exercises three 
times per week.  

On examination, the examiner observed mild collateral ligament 
laxity of the left knee, with some discomfort on both sides of 
the anterior region of the left knee.  

The examiner indicated there was about 7 to 10 degrees of valgus 
of the knees and observed full range of motion, both extension 
and flexion, of the left knee without joint effusion, or loss of 
range of motion when evaluated times 3.  

The examiner noted that, on examination, there was no further 
loss of range of motion secondary to any pain from previous 
movements, lack of endurance, increase of fatigue, any weakened 
movements, or any incoordination other than what was included in 
the examination.  

The examiner opined that it would be speculation to say how much 
functional loss of motion of the Veteran's knee joints would 
occur during flare ups such as from pain, lack of endurance, any 
increase of fatigue, any incoordination, and any weakened 
movements other than what was observed during the examination.  

Notably, in her Notice of Disagreement (NOD), received in 
December 2008, the Veteran specifically requested that she be 
afforded a another VA examination due to an increase in her 
symptomatology.   

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

VA's duty to assist a veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  

Hence, in light of the Veteran's assertions that her left knee 
disability has worsened, the Board finds that she should be 
scheduled for another examination in order to evaluate the 
current severity of her service-connected left knee disability.  

Any additional treatment records also should be obtained for 
review in connection with the VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to have her 
provide information referable to all 
treatment received for her service-
connected anterior left knee pain syndrome 
since service.   Based on her response, the 
RO should take all indicated action to 
obtain copies of all medical records from 
any identified health care provider.  

The Veteran also should be notified that 
she may submit additional evidence or 
medical records to support her claim for 
increase.  

2.  The Veteran then should be scheduled 
for VA examination to determine the current 
severity of her service-connected left knee 
disability.  The examiner should review the 
claims file in conjunction with the 
examination.  

Specifically, the examiner should provide 
an opinion in terms that are consistent 
with the rating criteria for rating 
limitation of motion of the knee 
(Diagnostic Codes (DCs) 5260 and 5261), for 
rating recurrent subluxation or lateral 
instability of the knee (DC 5257), and for 
ankylosis of the knee (DC 5256), 
specifically considering the guidance of 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2010).  

The examiner should opine as to the extent 
of any functional loss caused by the 
service-connected left knee disability 
during periods of exacerbation or flare 
ups.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.  

2.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for an increase in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish a fully responsive Supplemental 
Statement of the Case to the Veteran and 
afford her a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

